Case 1:17-cv-22743-JEM Document 41 Entered on FLSD Docket 10/11/2018 Page 1 of 4




                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA

                                  CASE NO.: 17-22743-CIV-JEM


   NELSON ROMERO, MILEIDY                      )
   MANTECON, OTNIEL CINEROS,                   )
   MARBELYS NOHEMI CARDY, and all              )
   Others similarly situated under 29 U.S.C.   )
   216(B),                                     )
                                               )
                   Plaintiff                       )
             vs.                                   )
                                               )
  GREAT MOBILITY, INC., d/b/a                  )
  GREAT MOBILITY, EASTCOAST                    )
  TRANSPORTATION COMPANY OF                    )
  SOUTH FLORIDA, LLC, ERICK                    )
  CASTILLO, IRENE BRITO,                       )
  ELIZABETH SANCHEZ, MAXIMO                    )
  SANCHEZ,                                     )
                                               )
         Defendants,                               )




                                   NOTICE OF FILING
                      CLAIM OF EXEMPTION AND REQUEST FOR HEARING

              COMES NOW the Defendant, Great Mobility, Inc. d/b/a Great Mobility, by and through

  the undersigned attorney and files this Notice of Filing Claim of Exemption and Request for

  Hearing.



                                               Respectfully submitted,

                                               /s/WINSTON I. CUENANT
                                               Winston I. Cuenant
                                               2550 N. Fed Hwy #10
                                               Ft. Lauderdale, FL 33305
                                               Telephone: (954) 766-4271
                                               Attorney for Defendant
Case 1:17-cv-22743-JEM Document 41 Entered on FLSD Docket 10/11/2018 Page 2 of 4




  I HEREBY CERTIFY that I am admitted to the Bar of the United States District Court for the
  Southern District of Florida and I am in compliance with the additional qualifications to
  practice in this Court and that a true and correct copy of this Notice has been provided via
  U.S. first class mail and/or CM/ECF, upon the parties listed on the attached service list this
  11th day of October 2018.

                                              Respectfully submitted,

                                               /s/WINSTON I. CUENANT
                                               2550 N. Federal Hwy #10
                                               Ft. Lauderdale, FL 33305
                                               Telephone: (954) 766-4271
                                               FBN: 50167


  SERVICE LIST:
  Natalie Ann Staroschak, J.H. Zidell, P.A., 300 71st St., Suite 605, Miami Beach, FL 33141;

  Neil Tobak, J.H. Zidell P.A., 300 71st Suite 605, Miami Beach, FL 33141;

  Rivkah Fay Jaff, J.H. Zidell, P.A., 300-71st Street, Ste 605, Miami Beach, FL 33141;

  Jamie H. Zidell, 300 71st Street, Suite 605, Miami Beach, FL 33141;

  Andrew R. Herron, Herron Ortiz, 255 Alhambra Circle, Suite 1060, Coral Gables, FL 33134
Case 1:17-cv-22743-JEM Document 41 Entered on FLSD Docket 10/11/2018 Page 3 of 4
Case 1:17-cv-22743-JEM Document 41 Entered on FLSD Docket 10/11/2018 Page 4 of 4
